Response to Arguments
Applicant's arguments filed 05 August 2022 have been fully considered but they are not persuasive.
Regarding Claim 8, Applicant argues on pp. 8-9 Fig. 14 of Li fails to disclose “a topmost surface of the material layer is lower than a top surface of the first fin structure”. Applicant further argues that the topmost surface of Li’s material layer 410 is higher than the top surface of the first fin structure 130. 
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., a topmost surface of the material layer is lower than a top surface of the first fin structure) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). 
Therefore, the claimed invention recites a combination of elements including a material layer that is formed over the second fin structure, wherein a topmost surface of the material layer that is formed over the second fin structure is lower than a top surface of the first fin structure. The claim requires a material layer to be formed only on the second fin structure and the material layer that is formed only on the second fin structure to be lower than that top surface of the first fin structure.

Applicant is reminded that the Examiner is entitled to give the broadest reasonable interpretation to the language of the claims. Furthermore, the Examiner is not limited to Applicants' definition which is not specifically set forth in the claims. See MPEP 2111, 2123, 2125, 2141.02 VI, and 2182. 
	The rejection of claims 8 and 10 is maintained.

/Sonya McCall-Shepard/Primary Examiner, Art Unit 2898